DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 10-22-2021 Amendment was received.  Claims 1-5 were amended.  New Claims 6-9 were presented.  Claims 1-9 are pending and examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: In Claim 1, a restraining mechanism for locking the handle fitting part to the guide member.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,113,618 to Nic

The Examiner notes that the claims include language where the saw blade is assembled and disassembled.  The Examiner notes that the claims are directed to an apparatus and not a method.  As such, the Claim is directed to structure capable of performing the function claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	In re Claim 1, Nic teaches a replaceable-blade-type saw (see Fig. 1) comprising:
	A grip handle (see Nic, Fig. 1, #13) including a saw blade guide (see Nic, Fig. 3, #18) and a restraining mechanism (lock pin #26/27 – see Fig. 2) housed therein; and 
 	a saw blade (see Fig. 1, #12) including a handle fitting portion provided in a base end thereof (see portion of blade #12 located in #18 in Fig. 3), the handle fitting potion being configured to be guided within and engagably inserted into the saw blade guide 
	the saw blade is reliably restrained within the grip handle by engagement between the restraining mechanism and the insertion hole, such that when the restraining mechanism is engaged, the saw blade does not withdraw from the grip handle (the interaction between #28 and #27/26 locks the blade to the head – see Figs. 2-3, and Col. 3, ll. 29-49), and when the restraining mechanism is disengaged, the saw blade can be withdrawn from the grip handle to allow replacement thereof (the interaction between #28 and #27/26 locks the blade to the head, and allows replacement of the blade – see Figs. 2-3, and Col. 3, ll. 29-49), 
	the handle fitting portion of the saw blade includes a first slit (see Fig. 4, L-shaped gap #48) formed inward from a side edge of the handle fitting portion (see annotated Fig. 4, below), and a second slit (see annotated Fig. 4, below), formed as a continuation of the first slit and extending toward a distal end of the handle fitting portion from an inner end part of the first slit (see annotated Fig. 4, below), the first slit and the second slit being formed on at least one of a blade side portion and a rear side portion of the handle fitting portion (see annotated Fig. 4, below, the slit is in the rear ward part of the blade an on the side of the blade),
the handle fitting portion also including a slit outer-side portion positioned on an outer side of the first and second slits (see annotated Fig. 4, below, showing a slit outer-side part/portion), the slit outer-side portion being elastically deformable in an inward direction by application of an external force exerted inward with respect to the slit outer-

    PNG
    media_image1.png
    635
    839
    media_image1.png
    Greyscale


The figures of Nic teach the second slit “in front” of the insertion hole, and therefore do not teach: and the second slit extending more rearward toward the distal end of the handle fitting portion than the insertion hole.  However, Nic teaches that the embodiment of the figures can be easily modified (see Col. 6, ll. 23-26 and Col. 42-66).  In addition, Nic teaches “In still in other versions of the invention, it may be desirable to provide one or both sides of the blade with two or more springs.  Again, in these versions of the invention, it may be desirable to provide the plural leaf springs on one 

It would have been obvious to one of ordinary skill in the art to add additional springs along the edge of the blade that correspond to the side walls #25 of head #18.    It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here, adding additional springs, along the blade edge, would increase the interference fit between the blade and the head, thereby increasing the force required to remove the blade when the preventing the blade from in advertently being removed when the restraining mechanism fails or inadvertently is removed from the hole in the blade.  Adding additional springs along the edge of the blade would provide for a second slit extending more rearward toward the distal end of the handle fitting portion than the insertion hole.

In re Claim 2, Nic, in re Claim 1, teaches wherein the first slit is formed in a proximal end portion of a blade plate portion of the saw blade (see e.g., Fig. 3 showing slit #45 at one end), inward from a the proximal end portion of the handle fitting portion (see Fig. 3).  

In re Claim 3, Nic, in re Claim 1, teaches wherein the second slit includes a side-edge-extending slit portion formed along the side-edge of the handle fitting portion (see annotated Fig. 4, below), and a distal-end-edge-extending slit portion formed 

In re Claim 6, Nic, in re Claim 1, teaches wherein the second slit includes a side-edge-extending slit portion formed along the side-edge of the handle fitting portion (see annotated Fig. 4, below), and a distal-end-edge-extending slit portion formed continuously with the side-edge-extending slit portion and being formed along the distal-end of the handle fitting portion (see annotated Fig. 4, below).

    PNG
    media_image2.png
    724
    813
    media_image2.png
    Greyscale
 

Claims 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,113,618 to Nic in view of JP2003062804A.

In re Claim 4, Nic in re Claim  1 does not teach wherein the handle fitting portion is formed into a trapezoid shape in which a length of a side-edge portion thereof on the blade side portion of the handle fitting portion is set to be shorter than a length of a side-edge portion thereof on the rear side portion of the handle fitting portion, and the first and second slits are formed on the blade side portion of the handle fitting portion, where the side-edge portion is shorter.  

However, JP2003062804A teaches that it is known to provide a handle fitting part is formed into a trapezoid shape (see Figs 1 and 3, showing #3 having a trapezoidal shape) in which the length of the side-edge part on the blade part side is set to be less than the length of the side-edge part of the rear part side, and the slit part is formed on the blade part side where the side-edge part length is less (see Figs. 1-3, #3).  

In the same field of invention, blade holder slots for use with hand held tools to receive generally flat blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the pivoting structure including the handle fitting part of JP2003062804A, and to change the shape of the handle fitting pat into a trapezoid to match the shape of JP2003062804A.  Doing so would provide flexibility of use and the comfort of use can be enhanced by adjusting the rotation 

In re Claim 5, Nic in re Claim  3 does not teach wherein the handle fitting portion is formed into a trapezoid shape in which a length of a side-edge portion thereof on the blade side portion of the handle fitting portion is set to be shorter than a length of a side-edge portion thereof on the rear side portion of the handle fitting portion, and the first and second slits are formed on the blade side portion of the handle fitting portion, where the side-edge portion is shorter.  

However, JP2003062804A teaches that it is known to provide a handle fitting part is formed into a trapezoid shape (see Figs 1 and 3, showing #3 having a trapezoidal shape) in which the length of the side-edge part on the blade part side is set to be less than the length of the side-edge part of the rear part side, and the slit part is formed on the blade part side where the side-edge part length is less (see Figs. 1-3, #3).  



In re Claim 7, Nic in re Claim  2 does not teach wherein the handle fitting portion is formed into a trapezoid shape in which a length of a side-edge portion thereof on the blade side portion of the handle fitting portion is set to be shorter than a length of a side-edge portion thereof on the rear side portion of the handle fitting portion, and the first and second slits are formed on the blade side portion of the handle fitting portion, where the side-edge portion is shorter.  

However, JP2003062804A teaches that it is known to provide a handle fitting part is formed into a trapezoid shape (see Figs 1 and 3, showing #3 having a 

In the same field of invention, blade holder slots for use with hand held tools to receive generally flat blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the pivoting structure including the handle fitting part of JP2003062804A, and to change the shape of the handle fitting pat into a trapezoid to match the shape of JP2003062804A.  Doing so would provide flexibility of use and the comfort of use can be enhanced by adjusting the rotation position of the grip portion with respect to the mounting portion according to the sawing work posture such as downward, diagonally upward, and horizontal (see JP2003062804A, Para. 0017), and provide the appropriate pressure on the blade to secure the blade.  In other words such a structure would allow the blade to be positioned at different positions allowing the user flexibility and comfort by not having the have his or her hand in awkward positions, while maintaining the blade in a fixed position.    

In re Claim 8, Nic in re Claim  3 does not teach wherein the handle fitting portion is formed into a trapezoid shape in which a length of a side-edge portion thereof on the blade side portion of the handle fitting portion is set to be shorter than a length of a side-edge portion thereof on the rear side portion of the handle fitting portion, and the first 

However, JP2003062804A teaches that it is known to provide a handle fitting part is formed into a trapezoid shape (see Figs 1 and 3, showing #3 having a trapezoidal shape) in which the length of the side-edge part on the blade part side is set to be less than the length of the side-edge part of the rear part side, and the slit part is formed on the blade part side where the side-edge part length is less (see Figs. 1-3, #3).  

In the same field of invention, blade holder slots for use with hand held tools to receive generally flat blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the pivoting structure including the handle fitting part of JP2003062804A, and to change the shape of the handle fitting pat into a trapezoid to match the shape of JP2003062804A.  Doing so would provide flexibility of use and the comfort of use can be enhanced by adjusting the rotation position of the grip portion with respect to the mounting portion according to the sawing work posture such as downward, diagonally upward, and horizontal (see JP2003062804A, Para. 0017), and provide the appropriate pressure on the blade to secure the blade.  In other words such a structure would allow the blade to be positioned at different positions allowing the user flexibility and comfort by not having the have his or her hand in awkward positions, while maintaining the blade in a fixed position.    


However, JP2003062804A teaches that it is known to provide a handle fitting part is formed into a trapezoid shape (see Figs 1 and 3, showing #3 having a trapezoidal shape) in which the length of the side-edge part on the blade part side is set to be less than the length of the side-edge part of the rear part side, and the slit part is formed on the blade part side where the side-edge part length is less (see Figs. 1-3, #3).  

In the same field of invention, blade holder slots for use with hand held tools to receive generally flat blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the pivoting structure including the handle fitting part of JP2003062804A, and to change the shape of the handle fitting pat into a trapezoid to match the shape of JP2003062804A.  Doing so would provide flexibility of use and the comfort of use can be enhanced by adjusting the rotation position of the grip portion with respect to the mounting portion according to the sawing work posture such as downward, diagonally upward, and horizontal (see JP2003062804A, Para. 0017), and provide the appropriate pressure on the blade to .    

Response to Arguments
Applicant's arguments filed 10-22-2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have obviated the prior 35 USC 112(b) rejection.
Applicant’s amendments have obviated some of the 35 USC 112(F) interpretations.  However, “a restraining mechanism for locking the handle fitting part to the guide member,” was interpreted under 35 USC 112 F, because the claim limitation uses  a term used as a substitute for “means” that is a generic placeholder (“mechanism”) for performing the claimed function; the term “mechanism” is the generic placeholder modified by functional language (locking the handle fitting part to the guide member); the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
In re the Nic reference, the second slit is “in front” of the insertion hole.  However, Nic teaches that the embodiment of the figures can be easily modified (see Col. 6, ll. 23-26 and Col. 42-66).  In addition, Nic teaches “In still in other versions of the invention, it may be desirable to provide one or both sides of the blade with two or more springs.  Again, in these versions of the invention, it may be desirable to provide the plural leaf 
It would have been obvious to one of ordinary skill in the art to add additional springs along the edge of the blade that correspond to the side walls #25 of head #18.    It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here, adding additional springs, along the blade edge, would increase the interference fit between the blade and the head, thereby increasing the force required to remove the blade when the preventing the blade from in advertently being removed when the restraining mechanism fails or inadvertently is removed from the hole in the blade.  Adding additional springs along the edge of the blade would provide for a second slit extending more rearward toward the distal end of the handle fitting portion than the insertion hole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724